Citation Nr: 1812956	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-61 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a separate compensable rating for cardiac disability, as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1959 to June 1962, from September 1962 to September 1968, from September 1970 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to a rating in excess of 20 percent for diabetes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a separate compensable rating for a cardiac disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's diabetes mellitus required no more than insulin, a restricted diet, and a regulation of activities.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for diabetes mellitus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Rating for Diabetes Mellitus - Analysis 

In this case, the Veteran is currently in receipt of a 20 percent disability rating under DC 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under DC 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id. 

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119. 

Note (1) to DC 7913provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Turning to the evidence, the Veteran submitted a February 2015 Disability Benefits Questionnaire (DBQ) that was completed by his treating physician, Dr. P.P.  The physician indicated that the Veteran's diabetes was managed by a restricted diet and required oral hypoglycemic agents.  The physician stated that the Veteran required regulation of activities as part of the medical management of his diabetes mellitus, including avoiding injuries to the feet, a regular eye examination, and an inability to engage in prolonged activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There was no progressive, unintentional weight loss attributable to diabetes.  The physician stated that the Veteran's diabetes impacted his ability to work, as it affected his endurance, vision, and sensation in feet.  In addition, prolonged activity put the Veteran's feet at risk for open sores and he had to take his medication on time.

In a February 2015 letter, Dr. P.P. stated that the Veteran's diabetes required treatment using insulin.  He indicated that the Veteran's diabetes had worsened.

The Veteran was afforded a VA compensation examination in May 2015.  The VA examiner indicated that the Veteran's diabetes was treated by a restricted diet and insulin.  The VA examiner stated that the Veteran required regulations of activities as part of the medical management of diabetes.  Specifically, the VA examiner stated that the Veteran reported having to limit the duration of walks and sitting in one spot, as well as having to climb stairs slowly, due to his diabetes.  The Veteran visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions.  He had no hospitalizations due to hypoglycemia or ketoacidosis over that past 12 months.  The VA examiner opined that the Veteran's diabetes mellitus impacted the Veteran's ability to work in that he had limited endurance and could not perform prolonged activities such as walking.

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence supports a finding that a 40 percent rating, but no higher, is warranted under DC 7913.  The evidence shows that the Veteran's diabetes has required insulin and a restricted diet.  Moreover, both the May 2015 VA examiner and the Veteran's private physician indicated that the Veteran's diabetes mellitus required the regulation of activities.  Specifically, the evidence reflects that the Veteran was unable to engage in prolonged activities due to his diabetes mellitus.  Therefore, a 40 percent rating for diabetes mellitus is warranted.  

However, a rating in excess of 40 percent under DC 7913 is not warranted.  The weight of the evidence reflects that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least twice a month visits to a diabetic care provider or hospitalization.  Therefore, a rating in excess of 40 percent for diabetes mellitus under DC 7913 is not warranted.

The Board notes that the Veteran has already been granted service connection for his nephropathy, impotence, bilateral upper and lower extremity peripheral neuropathy, and cataracts, all secondary to his diabetes mellitus.  In addition, the Board remands below the issue of whether a separate compensable rating is warranted for the Veteran's cardiac condition(s) as aggravated by the diabetes mellitus.  There is no indication in the record that the Veteran has any other complications associated with his diabetes disability.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 40 percent rating, but no higher, for diabetes mellitus is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The May 2015 VA examination report indicates that the Veteran's diabetes mellitus at least as likely as not permanently aggravated the Veteran's cardiac condition(s).  However, the VA examiner did not specify which of the Veteran's numerous cardiac diagnoses was permanently aggravated by the service-connected diabetes mellitus. The May 2015 VA examiner noted various diagnoses, including coronary artery disease, atrial fibrillation -asymptomatic, first degree AV block with bradycardia, and aortic valve sclerosis.  Moreover, further review of the record by a medical examiner in November 2016 indicates that a diagnosis of ischemic heart disease is not confirmed.

Because the record is not clear as to whether the Veteran's diabetes aggravates one of the Veteran's currently diagnosed heart disabilities, further clarification is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA treatment records.

2. Then, obtain an addendum opinion from a VA medical examiner regarding whether the Veteran's diabetes aggravates any of his current cardiac disabilities.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to:

(a) Review the May 2015 VA (diabetes) examination report (Section 3 Complications of Diabetes Mellitus, Question c), which indicates that the Veteran's cardiac condition is a complication of his service-connected diabetes, as his diabetes aggravates his cardiac condition,  and indicate which of the Veteran's cardiac conditions the examiner is referring to.  

(b)  Ultimately, provide an opinion as to which, if any of the Veteran's current cardiac disabilities, is at least as likely as not (i.e., 50 percent or greater probability) aggravated by his service-connected diabetes mellitus.  

A detailed rationale should be provided for any opinion rendered. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


